

116 HRES 917 IH: Expressing the sense of the House of Representatives that the United States should withhold the contribution of Federal funds to the World Health Organization until Director-General Tedros Ghebreyesus resigns and an international commission to investigate the World Health Organization is established.
U.S. House of Representatives
2020-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 917IN THE HOUSE OF REPRESENTATIVESApril 7, 2020Mr. Reschenthaler (for himself, Mr. Perry, Mr. Keller, Mr. Babin, Mr. Gosar, Mr. Steube, Mr. Wright, Mr. Banks, Mr. Timmons, Mr. Collins of Georgia, Mr. Roy, Mr. Weber of Texas, Mr. Murphy of North Carolina, Mr. Riggleman, Mr. Waltz, Mr. Crawford, Mr. Gonzalez of Ohio, Ms. Cheney, Mr. Ferguson, Mr. Baird, Mr. Gaetz, and Mr. Flores) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that the United States should withhold the contribution of Federal funds to the World Health Organization until Director-General Tedros Ghebreyesus resigns and an international commission to investigate the World Health Organization is established.Whereas, on April 7, 1948, the World Health Organization was formed as an agency of the United Nations;Whereas the World Health Organization Constitution states, The health of all peoples is fundamental to the attainment of peace and security and is dependent upon the fullest co-operation of individuals and States;Whereas, on June 14, 1948, the Congress passed a joint resolution providing for and participation by the United States in the World Health Organization and authorizing an appropriation therefor;Whereas the United States joined the World Health Organization on June 21, 1948, and currently contributes 22 percent of the World Health Organizations member-state contributions;Whereas Caixin Global reported that the People’s Republic of China ordered Chinese Labs destroy COVID-19 genome samples and not publish their research;Whereas, on December 30, 2019, Dr. Li Wenliang issued a warning about COVID-19 and was accused of lying by the Chinese Communist Party authorities;Whereas, on December 31, 2019, the Republic of China warned the World Health Organization that COVID-19 could be transmitted human-to-human, but the World Health Organization ignored their warning as not to offend the People’s Republic of China;Whereas, on January 14, 2020, the World Health Organization tweeted, preliminary investigations conducted by the Chinese authorities have found no clear evidence of human-to-human transmission;Whereas, on January 22–23, 2020, the World Health Organization debated if COVID-19 was a public health emergency of international concern as several countries had citizens sick with the virus;Whereas Director-General Tedros Ghebreyesus stated, The Chinese government is to be congratulated for the extraordinary measures it has taken … I left in absolutely no doubt about China’s commitment to transparency;Whereas a University of Southampton study argues the People’s Republic of China could have reduced the number of COVID-19 cases by 95 percent if the nation moved three weeks sooner; andWhereas, on January 30, 2020, Director-General Tedros Ghebreyesus stated on the topic of travel to and from China, WHO doesn’t recommend limiting trade and movement: Now, therefore, be itThat it is the sense of the House of Representatives that no Federal funds should be obligated or expended to make voluntary United States contributions to the World Health Organization until Director-General Tedros Ghebreyesus resigns and an international commission is established to investigate the World Health Organization mishandling of the COVID-19 pandemic.